United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from: Commission file number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No. 72 Second Keji Road, Hi Tech Zone, Xi’An, Shaanxi 710075 P.R. CHINA (Address of principal executive offices, including zip code) (011) 86-13301996766 (Issuer’s telephone number, including area code) (Former Address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: On November 12, 2010 there were 35,663,850 shares of Common Stock, par value $.0001 per share, outstanding. ASIA CORK INC. FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1:- Financial Statements 1 Item 2:- Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3:- Quantitative and Qualitative Disclosures About Market Risk 41 Item 4:- Controls and Procedures 42 PART II - OTHER INFORMATION Item 1:- Legal Proceedings 43 Item 1A:- Risk Factors 43 Item 2:- Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3:- Default upon Senior Securities 43 Item 4:- Removed and Reserved 43 Item 5:- Other Information 43 Item 6:- Exhibits 44 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Asia Cork Inc. and Subsidiaries Consolidated Balance Sheets 　 September30, 2010 December31, 2009 　 　 (Unaudited) (Audited) Assets: 　 　 Current Assets 　 　 　 Cash and equivalents $ $ 　 Accounts receivable, net of allowance for doubtful accounts of $499,200 and $269,259, respectively 　 Inventories 　 Advance to suppliers 　 Loan to unrelated party - 　 Deferred income taxes assets 　 Prepayments and other current assets 　 Total Current Assets 　 　 Property and Equipment - Net Construction in Progress - - Deposit for Purchase of Fixed Assets - Deposit for Acquisition - Non-Refundable Deposit for Purchase of Land Use Right Investment Properties - Net Investment - At Cost Intangible Assets- Net Deferred Income Tax Assets 　 Total Assets 　 　 Liabilities and Equity: Liabilities: Current Liabilities 　 Accounts payable and accrued expenses 　 Loan payable - 　 Convertible note, net 　 Customer deposit 　 Taxes payable 　 Due to stockholders/officers 　 Other current liabilities 　 Total Current Liabilities 　 Total Liabilities 　 　 Equity: Asia Cork Inc. Stockholders' Equity: 　 Common stock, $0.0001 par value, 200,000,000 shares authorized, 　 35,663,850 issued and outstanding 　 Additional paid-in capital 　 Additional paid-in capitalstock warrant 　 Reserve funds 　 Retained earnings 　 Accumulated other comprehensive income 　 Total Asia Cork Inc. Stockholders' Equity Noncontrolling Interest 　 Total Equity 　 　 　 Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 Asia Cork Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) 　 　 For The Three Months Ended September 30, For The Nine Months Ended September 30, 　 　 　 　 (Unaudited) (Unaudited) (Unaudited) (Unaudited) 　 　 　 　 　 　 Revenues $ Cost of Goods Sold Gross Profit 　 　 　 　 　 　 Operating Expenses 　 　 　 　 Selling expenses Bad debt Research & development costs General and administrative expense Total Operating Expenses 　 　 　 　 　 　 Income From Operations 　 　 　 　 　 　 Other Income (Expense) 　 　 　 　 Interest income (expense), net ) ) ) Other income , net Total Other Income (Expense) ) ) 　 　 　 　 　 　 Income from Continuing Operations Before Taxes Provision for Income Taxes 　 　 　 　 　 　 Net Income Before Noncontrolling Interest 　 　 　 　 　 　 Less: Netincome attributable to the noncontrolling interest 　 　 　 　 　 　 Net Income Attributable to Asia Cork Inc. $ 　 　 　 　 　 　 Earnings Per Share - Basic and Diluted: 　 　 　 　 　 - Basic $ 　 - Diluted: $ 　 　 　 　 　 　 Weighted Common Shares Outstanding - Basic and Diluted 　 　 　 　 - Basic 　 - Diluted: The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Asia Cork Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For Nine Months Ended September30, (Unaudited) (Unaudited) Net Income Before Noncontrolling Interest $ $ Other Comprehensive (Loss) Income: Foreign Currency Translation Income (Loss) ) Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Asia Cork Inc. and Subsidiaries Consolidated Statements of Cash Flows(Unaudited) 　 For the Nine Months Ended September 30, 　 　 (Unaudited) (Unaudited) Cash Flows From Operating Activities 　 　 NetIncome $ $ Adjustments to Reconcile Net Income to Net Cash 　 　 Provided by (Used in) Operating Activities 　 　 Depreciation and amortization Bad debt adjustment Losses on disposal of inventories - Net income attributable to noncontrolling interest Deferred income tax benefits ) Consulting fees adjusted from deferred -　 Interest expenses for discount on convertible note -　 Changes in operating assets and liabilities: 　 　 Accounts receivable ) ) Inventories ) ) Advance to suppliers Prepayments and other current assets ) ) Accounts payable and accrued expenses Customer Deposit Taxes payable Other current liabilities ) Net Cash Provided by Operating Activities 　 　 　 Cash Flows From Investing Activities 　 　 Proceeds from withdraw deposit for purchase of fixed assets - Proceeds from withdraw deposit for acquisition - Payment for purchase of equipment ) ) Net Cash Provided by(Used in) Investing Activities ) 　 　 　 Cash Flows From Financing Activities 　 　 Proceeds from the loan Repayment to the loan ) ) Net Cash Used in Financing Activities ) ) 　 　 　 NetIncrease in Cash and Equivalents Effect of Exchange Rate Changes on Cash Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ 　 　 　 SUPPLEMENT DISCLOSURES OF CASH FLOW INFORMATION 　 　 Interest expenses paid $ $ Income taxes paid $ $ 　 　 　 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND 　 　 FINANCING ACTIVITIES: 　 　 Offset debt bythe deposits of acquisition $ $ - The accompanying notes are an integral part of these unauditedconsolidated financial statements. 4 Asia Cork Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION a) Interim financial statements: The unaudited consolidated financial statements of Asia Cork Inc.(f/k/a Hankersen International Corp.) and subsidiaries (the "Company") have been preparedin accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of December 31, 2009 was derived from the audited consolidated financial statements included in the Company's Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. The unaudited consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. b) Description of business and reverse merger: Asia Cork Inc. (f/k/a Hankersen International Corp.) (the "Company") was incorporated on August 1, 1996, under the laws of the State of Delaware. Until August 2005, the Company had no operations and the sole purpose of the Company was to locate and consummate a merger or acquisition with a private entity. On July 11, 2008, the Company's wholly owned subsidiary, Asia Cork Inc., was merged into its parent, the Company, in order to change the name of the Company, after approval by the Board of Directors of the Company pursuant to the Delaware General Corporation Law. The Company is the surviving company of the merger and, except for the adoption of the new name its Certificate of Incorporation is otherwise unchanged. The wholly-owned subsidiary was formed in July 2008 and had no material assets. As permitted by Delaware General Corporation Law, the Company assumed the name of its wholly owned subsidiary following the merger and now operates under the name Asia Cork Inc. The Company’s common stock is quoted on the Over the Counter Bulletin Board under the trading symbol “AKRK.OB 5 In August 2005, the Company, through Kushi Sub, Inc., a newly formed Delaware corporation and wholly-owned subsidiary of the Company ("Acquisition Sub") acquired all the ownership interest in Hanxin (Cork) International Holding Co., Ltd. ("Hanxin International"), a British Virgin Islands limited liability corporation, organized in September 2004. The Company acquired Hanxin International in exchange for shares of common stock and shares of the Series A Preferred Stock of the Company. The capitalizations are described in further detail in Note 18 to the accompanying consolidated financial statements. Subsequent to the merger and upon the conversion of the Series A Preferred Stock, the former shareholders of Hanxin International will own 95% of the outstanding shares of the Company's common stock. As a result of the ownership interests of the former shareholders of Hanxin International, for financial statement reporting purposes, the merger was treated as a reverse acquisition, with Hanxin International deemed the accounting acquirer and Kushi deemed the accounting acquiree. Historical information of the surviving company is that of Hanxin International. Hanxin International has no other business activities but owns 100% of Xi'An Cork Investments Consultative Management Co., Ltd. ("Xi'An"), which owns 92% of Xian Hanxin Technology Co., Ltd. ("Hanxin"), incorporated in July 2002, both Xi'An and Hanxin are People's Republic of China (“PRC”) corporations. Most of the Company’s activities are conducted through Hanxin. During the year ended December 31, 2005, Hanxin acquired a 75% equity interest of Cork Import and Export Co. Ltd. (“CIE”), a PRC corporation engaged in the cork trading business. Hanxin is engaged in developing, manufacturing and marketing of cork wood floor, wall and decorating materials. Its products are sold to customers in China and oversea customers in India, the United States of America, Germany and Japan through the distributors or agents. c) Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period. Significant estimates in 2010 and 2009 include the estimated useful lives and fair values of the assets. Actual results could differ from those estimates. d) Revenue recognition In accordance with the ASC Topic 605, “Revenue Recognition”, the Company's revenues from the sale of products are recognized when reception and inspection of goods are finalized by clients, the sales price to the customer is fixed and collectability is reasonably assured. Persuasive evidence of an arrangement is demonstrated via purchase order from distributor, our customers, product delivery is evidenced by warehouse shipping log as well as signed bill of lading from the trucking company and no product return is allowed except defective or damaged products, the sales price to the customer is fixed upon acceptance of purchase order, there is no separate sales rebate, discounts, and volume incentives. 6 The Company recognizes its revenues net of value-added taxes (“VAT”). The Company is subject to VAT which is levied on the majority of its products at the rate of 17% on the invoiced value of sales. Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by the Company in addition to the invoiced value of purchases. e) Reclassifications Certain amounts reflected in the consolidated financial statements for the year ended December 31, 2009 have been reclassified to conform to the presentation for the nine months ended September 30, 2010. f) Stock-Based Compensation The Company measures compensation expense for its non-employee stock-based compensation under ASC 505-50, “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”.The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received.Fair value is measured as the value of the Company’s common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete.Thefair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. g) Basic and diluted net income per share The Company accounts for net income per common share in accordance with ASC 260, “Earnings per Share” (“EPS”). ASC 260 requires the disclosure of the potential dilution effect of exercising or converting securities or other contracts involving the issuance of common stock. Basic net income per share is determined based on the weighted average number of common shares outstanding for the period.Diluted net income per share is determined based on the assumption that all dilutive convertible shares and stock options were converted or exercised into common stock. h) Foreign currency translation The reporting currency of the Company is the U.S. dollar. The functional currencies of the Company's subsidiaries are local currencies, primarily the Chinese Renminbi. The financial statements are translated into U.S. dollars using period-end rates of exchange for assets and liabilities and average rates of exchange for the period for revenues and expenses. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in other comprehensive income or loss. 7 i) Income taxes The Company and its U. S. subsidiary will file consolidated federal income taxes return and state franchise tax annual report individually. The Company's PRC subsidiaries file income tax returns under the Income Tax Law of the People's Republic of China concerning Foreign Investment Enterprises and Foreign Enterprises and local income tax laws. The Company's BVI subsidiary is exempt from income taxes. The Company follows ASC 740 - Accounting for “Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. The Company adopted the provisions of FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), codified in FASB ASC Topic 740, on January 1, 2007. As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by FIN 48, and the Company recognized no material adjustments to liabilities or stockholders equity. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At September 30, 2010 and December 31, 2009, the Company did not take any uncertain positions that would necessitate recording of tax related liability. 8 j) Non-Controlling Interest Effective January 1, 2009, the Company adopted FASB ASC Topic 810, “Consolidation,” which established new standards governing the accounting for and reporting of noncontrolling interests (NCIs) in partially owned consolidated subsidiaries and the loss of control of subsidiaries. Certain provisions of this standard indicate, among other things, that NCIs (previously referred to as minority interests) be treated as a separate component of equity, not as a liability (as was previously the case), that increases and decreases in the parent’s ownership interest that leave control intact be treated as equity transactions rather than as step acquisitions or dilution gains or losses, and that losses of a partially owned consolidated subsidiary be allocated to the NCI even when such allocation might result in a deficit balance. The net income (loss) attributed to the NCI was separately designated in the accompanying statements of operations and comprehensive income. Losses attributable to the NCI in a subsidiary may exceed the NCI’s interests in the subsidiary’s equity. The excess attributable to the NCI is attributed to those interests. The NCI shall continue to be attributed its share of losses even if that attribution results in a deficit NCI balance. k) Recent Accounting Pronouncements In April 2010, the FASB issued Accounting Standard Update 20-10-17, “Revenue Recognition—Milestone Method (Topic 605): Milestone Method of Revenue Recognition” orASU 2010-17. This update providesguidance on the recognition of revenue under the milestone method, which allows a vendor to adopt an accounting policy to recognize all of the arrangement consideration that is contingent on the achievement of a substantive milestone (milestone consideration) in the period the milestone is achieved. The pronouncement is effective on a prospective basis for milestones achieved in fiscal years and interim periods within those years, beginning on or after June15, 2010. The adoption of this ASU does not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB issued Accounting Standards Update 2010-13, “Compensation—Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades,” or ASU 2010-13. ASU 2010-13 provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in this update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The Company does not expect the adoption of this ASU to have a material impact on the Company’s consolidated financial statements. 9 In March 2010, the FASB issued ASU No. 2010-11 –Scope Exception Related to Embedded Credit Derivatives. Embedded credit-derivative features related only to the transfer of credit risk in the form of subordination of one financial instrument to another are not subject to potential bifurcation and separate accounting, as clarified by recently issued FASB guidance. Other embedded credit-derivative features are required to be analyzed to determine whether they must be accounted for separately. This update provides guidance on whether embedded credit-derivative features in financial instruments issued by structures such as collateralized debt obligations (CDOs) and synthetic CDOs are subject to bifurcation and separate accounting. The guidance is effective at the beginning of a company’s first fiscal quarter beginning after June 15, 2010. The Company does not expect the adoption of this ASU to have a material impact on the Company’s consolidated financial statements. In March 2010, the FASB issued ASU No. 2010-10 –Amendments for Certain Investment Funds. This update defers the effective date of the amendments to the consolidation requirements made by FASB Statement 167 to a reporting entity’s interest in certain types of entities. The deferral will mainly impact the evaluation of reporting enterprises’ interests in mutual funds, private equity funds, hedge funds, real estate investment entities that measure their investment at fair value, real estate investment trusts, and venture capital funds. The ASU also clarifies guidance in Statement 167 that addresses whether fee arrangements represent a variable interest for all service providers and decision makers. The ASU is effective for interim and annual reporting periods in fiscal years beginning after November 15, 2009. The adoption of this ASU does not have a material impact on the Company’s consolidated financial statements. On February 25, 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-09 Subsequent Events Topic 855, “Amendments to Certain Recognition and Disclosure Requirements,” effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of US GAAP. The FASB believes these amendments remove potential conflicts with the SEC’s literature. Subsequent events have been evaluated through the date the financial statements were issued. 2. ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS The Company generally provides its major customers with short term credit pursuant to which the customers are required to make payment between three months and six months after delivery, depending on the customer’s payment history. Commencing from the second quarter of 2010, the payment to the Company by its major customers was extended to one year in order to expand its revenues.For the nine months ended September 30, 2010the total revenues resulted from a combination of increased orders by existing and new clients as the Company continued to successfully increase sales to customers and expand its customer base, the Company’s accounts receivable balance increased significantly as of September 30, 2010. As of September 30, 2010 the accounts receivable balance was $10,010,818 (equivalent to RMB66,983,983). 10 The accounts receivable amounts included in the consolidated balance sheets as of September 30, 2010 and December 31, 2009 were as follows: September30, 2010 December31, 2009 (Unaudited) (Audited) Shaanxi Shuta Cork Products Co., Ltd $ $ Distributors who had owed the Company more than USD149,451 (equivalent to RMB1 million) Distributors or Customers who had owed the Company equal or less than USD149,451 (equivalent to RMB1 million) Sub-total Less: Allowance for doubtful accounts Accounts receivable, net $ $ The total amounts sold to the customers who had a balance of accounts receivable more than $149,451 (equivalent to RMB1 million) were $20,021,878 and $3,849,557 for the nine months ended September 30, 2010 and 2009, respectively. They represented 89% and23 % of total sales in the nine months ended September 30, 2010 and 2009. Except for Sichuan Hanxin, none of the customers accounted for more than 10% of total sales for the nine months ended September 30, 2010 and 2009, respectively. The following is a summary of the status of allowance for doubtful accounts as of September 30, 2010 and 2009 Period Amount Period Amount As of January 1, 2010 $ As of January 1, 2009 $ As of March 31,2010 As of March 31,2009 As of June 30, 2010 As of June 30, 2009 As of September 30, 2010 As of September 30, 2009 The Company uses the allowance method to estimate the uncollectible portion of its account receivables. Based on the percentage of outstanding receivable approach, the Company should recorded bad debt expense in the debit and the related credit to the allowance account at closing day. The Company’s subsidiary, Hanxin maintains a reserve for uncollectible accounts of 0.5% of accounts receivable. During the third quarter of 2009, the Company increased the amount of its reserve from 0.5% to 5.0% of accounts receivable due to an increase in accounts receivable from major customers as well as new customers. Commencing the second quarter of 2010, the payment to the Company by its major customers was extended to one year in order to expand its revenues. As a result, the allowance for doubtful account increased significantly as of September 30, 2010. 11 Accounts receivable aging as of September 30, 2010 and December 31, 2009 consisted of the following: September30, 2010 December31, 2009 (Unaudited) (Audited) Less than 90 days $ $ 91days-180days 181days-365days - More than 365days - Total $ $ The Company’s accounts receivable with ages of less than 90 days represented approximately 62% and 69% of the total receivables as of September 30, 2010 and December 31, 2009, respectively Accounts receivable turnover for the nine months ended September 30, 2010 and 2009 consisted of the following: For The Nine Months Ended September30, Accounts receivable turnover Since there were significantly increased credit sales, and the increased credit sales amounts were significantly greater than the average accounts receivable increased amount for the nine months ended September 30, 2010 as compared to the same period in 2009, the accounts receivable turnover figure for the nine months ended September 30, 2010 was greater than the turnover in the same period of 2009. 3. INVENTORIES The barks and wood particles are the primary raw materials utilized to manufacture cork planks. The wood particles consist of grinded barks.During the course of manufacture, the Company makes use of reproducible oak barks. Since the growth cycle of oak barks takes long periods of time, the Company generally purchases barks and wood particles in advance in order to ensure production. Moreover, the barks are usually picked in autumn.In order to have sufficient raw materials, the Company purchased a significant amount of barks and wood particles as of September 30, 2010. 12 On October 15, 2009, in order to expand output, the Company entered into an agreement with Sichuan Hanxin Cork Merchandises Co, Ltd. (“Sichuan Hanxin”) to build a production line for manufacturing cork floor planks in Sichuan Province.Pursuant to the agreement, the Company would provide a set of production equipment, prepay raw materials, provide secondary raw materials to Sichuan Hanxin and have the exclusive right to sell the cork floor products produced from this production line. Sichuan Hanxin would provide the workshop and supplementary equipment.Sichuan Hanxin shall be responsible for the production of cork floor products in accordance with the quality specifications and standards set by the Company. Therefore, in order to fulfill the agreement, the Company purchased a significant amount of secondary raw materials as of December 31, 2009 In January 2010, the Company entered into a sales agreement with Sichuan Hanxin to sell secondary raw materials in amount of $1,391,133 (equivalent to RMB 9,468,901). Pursuant to the agreement, Sichuan Hanxin purchased the secondary raw materials to manufacture cork floors products for the Company. As of September 30, 2010, Sichuan Hanxin paid $1,391,133 to the Company for the raw materials it purchased. See more information in Note 4. Inventories as of September 30, 2010 and December 31, 2009, consisted of the following: 　 　 　 September30, 2010 December31, 2009 　 　 　 (Unaudited) (Audited) Raw materials 　 　 　 　 Tree skins $ 　 $ 　 Wood Particles 　 　 Secondary raw materials 　 　 Other raw materials - 　 　 Subtotal Work in progress 　 Finished goods 　 Packaging and other 　 　 　 Total $ 　 $ Inventories turnover for the nine months ended September 30, 2010 and 2009 consisted of the following: For The Nine Months Ended September30, Inventory turnover 13 In order to ensure productions in the future, inventories of significant raw materials increased as of September 30, 2010 as compared to the same period in 2009, and the total cost of goods sold was significantly more than the average inventories for the nine months ended September 30, 2010 as compared to the same period of 2009. Therefore, the inventories turnover figure for the nine months ended September 30, 2010 was more than the amount in the same period of 2009. 4. SPECIAL TRANSACTIONS TO SICHUAN HANXIN During the nine months ended September 30, 2010, the Company sold secondary raw materials to Sichuan Hanxin. The amount of sales listed below: For The Nine Months Ended September 30, (Unaudited) (Unaudited) Total revenues $ $ Revenues from Sichuan Hanxin - Total revenues excluded Sichuan Hanxin $ $ The general VAT tax rate of 17% was applicable by the Company for nine months ended September 30, 2010 and 2009. The total revenues were represented in the amount excluding VAT, whereas, the accounts receivable were represented in the amount including VAT.In addition, the functional currencies of the Company’s PRC subsidiaries are Chinese Yuan and the accounts receivable were translated into U.S dollars by using period-end rates whereas the total revenues were translated into U.S dollars by using average rates. 5. ADVANCE TO SUPPLIERS The supply of cork raw material is our basis of production. In order to acquire sufficient tree skins and ensure production, the Company generally signs purchase agreements with unrelated parties at the beginning of every year.Pursuant to the agreements, the Company is required to pay its suppliers in advance. As of September 30, 2010, most of these advances were outstanding for less than one year.The Company did not incur losses in connection with advances to suppliers as of September 30, 2010.As such, the Company has not recorded an allowance for advances to suppliers for the nine months ended September 30, 2010, and the net amount of advances to suppliers was $1,839,855 as of September 30, 2010 and $2,468,733 as of December 31, 2009. 14 6. LOAN TO UNRELATED PARTY In September 2009 the Company made an unsecured loan to Xian Tianlun Bath Co., Ltd (“Xian Tianlun”) in the amount of RMB 0.2 million (equivalent to $29,295).This loan matures on September 26, 2010 and accrues interest at a rate of 7% per year. As of September 30, 2010, this loan had been repaid fully. 7. PROPERTY AND EQUIPMENT-NET As of September 30, 2010 and December 31, 2009, property and equipment consisted of the following: September30, 2010 December31, 2009 Estimated Life (Unaudited) (Audited) Buildings and improvements 30-35 $ $ Manufacturing equipments 1-8 Office furniture and equipments 5 Vehicle 8 Machinery improvements 3 Subtotal Less: Accumulated depreciation Total $ $ For the nine months ended September 30, 2010 and 2009, depreciation expenses amounted to $164,912 and $133,926 respectively. 8. DEPOSIT FOR PURCHASE OF FIXED ASSETS Hanxin intended to purchase a factory’s fixed assets through an unrelated agent who handled the negotiations for the Company, and both parties signed the Entrust Purchase Agreement on November10, 2005. Hanxin had paid deposits $2,021,380 (equivalent to RMB 13,800,000) as of December31, 2009. The agency agreement has no firm commitment on the purchase but it stated a maximum price of RMB 50,000,000 that the Company is willing to pay for the fixed assets. Due to the dissension within the factory’s creditors, the agent could not close this purchase agreement on time. As a result, Hanxin had a supplementary agreement with this agent on September27, 2009. Pursuant to the terms of such agreement, the agreement was extended and as a result, Hanxin would fully collect the deposit which it had paid to the agent if the purchase was not completed by June30, 2010.Since various issues within the factory’s creditors were not resolved during the second quarter of 2010, the agent was unable to fulfill this agreement. Therefore, the deposit was returned to Hanxin in June 2010 by the unrelated agent. 15 9. DEPOSIT FOR ACQUISITION Hanxin intended to acquire Sichuan Hanxin Cork Merchandises Co, Ltd. (“Sichuan Hanxin”), one of its cork raw material providers located in Sichuan Province China, and signed a strategic cooperation agreement with Sichuan Hanxin on March26, 2007. The purchase price of Sichuan Hanxin was not to exceed RMB20 million (equivalent to $2,949,226) based upon the agreement. As of June30, 2010, Hanxin had paid RMB9.3 million(equivalent to $1,371,390) deposits to Sichuan Hanxin. On September20, 2009, Hanxin entered into an agreement with the two shareholders of Sichuan Hanxin, Huadong Li and Xiaojun Wu. The agreement grants Hanxin an option to acquire 100% of the shares of Sichuan Hanxin by September 20, 2010. The acquisition price shall be between 120% and 150% of the net asset value as shown in the audited financial statements as of December 31, 2009 of Sichuan Hanxin. The amount of the premium over the net asset value is subject to agreement by the parties, but shall not exceed 150%. Exercise of the option is subject to a satisfactory financing arrangement, due diligence and requisite corporate approvals. In the event that any of the closing conditions are not satisfied by September 20, 2010, the agreement will terminate except that the breaching party shall be liable to pay a penalty of RMB 10 million (equivalent to $1,474,613). According to the agreement, Hanxin shall pay 30% of the acquisition price within 10 days from the date of fulfillment of all closing conditions, 30% within 60 days from the fulfillment date, and 40% within 10 days from completing the transfer of all assets and shares of Sichuan Hanxin.Since the Company did not acquire any financing, and none of the closing conditions were satisfied as of September 20, 2010, the acquisition agreement between the Company and Sichuan Hanxin has been terminated. In addition, the Company purchased cork floor products from Sichuan Hanxin since April 2010. It incurred a huge amount of costs due to Sichuan Hanxin.As a result, after negotiation by both parties, the acquisition deposit of RMB9.3million (equivalent to $1,362,234 as of December 31, 2009) has fully offset the due debt resulting from the purchase of cork floor products from Sichuan Hanxin. NON-REFUNDABLE DEPOSIT FOR PURCHASE OF LAND USE RIGHT In order to ensure a sufficient raw material production base, the Company plans to purchase the right to use a parcel of land of planting oak from Shaanxi Shuta Cork Products Co., Ltd (“Shuta”)in the Baoji district Shaanxi Province of the PRC in 2007 (oak leather is used to produce the company's main raw material).The Company prepaid RMB10 million (equivalent to $1,494,509) to Shuta. However, the Company terminated the agreement with Shuta in August, 2008.The deposit was refunded to the Company in August and September 2008.In the first quarter of 2009 the Company terminated the land use right purchase deal with Shuta. In 2008, based upon Hanxin’s sale and manufacturing strategies Shuta opened cork retail chain stores exclusively selling Hanxin’s products. In 2008 Hanxin was not able to achieve its 500,000 square meters floor and board production plan and delayed purchase orders from Shuta. Accordingly, Shuta had to readjust its year 2008 sales strategies and incurred heavy losses. In order to avoid losing an important distribution channel, Hanxin loaned RMB10million (equivalent to $1,494,509) toShuta for a one year term commencing October27, 2008.This loan is non-interest bearing and unsecured.On October 28, 2009, Hanxin signed a new loan agreement with Shuta extending the term of the loan from October 27, 2009 to October 27, 2011. 16 Hanxin would like to purchase the land use right in Baoji District Shaanxi Providence from Shaanxi Shuta as soon as it obtains sufficient financing. Hanxin believes that the price of the land is rising and needs the land use right for Portugal type production of cork trees. Therefore, on October 20, 2009, Hanxin signed a forgiveness memo with Shuta to express its desire to acquire 7,000 Mu (equal to 4,669,000 square meters) land use rights on or before October 20, 2011 for a purchase price of RMB37.8millions, The purchase price is the same amount as provided in the prior agreement. In the event that Hanxin does not purchase the land by October 20, 2011, Hanxin will be liable to pay Shuta all upfront operation costs approximately RMB10 million (equivalent to $1,494,509) that Shuta had paid to acquire the land use right from the Baoji District government. The parties anticipate that if Hanxin does not purchase the land by October 20, 2011, Shuta will not repay the RMB10million loan and the parties will have no further obligation to each other. Accordingly, the Company reclassified all of these loan amounts as Non-Refundable deposits for the purchase of land use right commencing as of October 20, 2009. Even though Shuta is one of the major customers of Hanxin, for the nine months ended September 30, 2010 and in year ended December 31, 2009, the total amount sold to Shuta only represented 3.12% and 2.63% of total sales of Hanxin, respectively. Shuta does not have the ability, directly or indirectly, to control the Company or exercise significant influence over the Company in making financial and operational decisions. Shuta is not subject to common control or common significant influence. Accordingly, Shuta is not deemed a related party of the Company for the nine months ended September 30, 2010 and the year ended December 31, 2009. INVESTMENT PROPERTIES – NET On September 27, 2001, the Company purchased certain investment entertainment facilities called YuLerYuan Resort which included certain buildings, machinery, equipment, and the right to use a parcel of land of approximately 10,360.3 square meters for 40 years. The purchase price of the land use right is being amortized over the term of the right while other facilities are being depreciated over the estimated life of properties. The Company renovated the space and built an additional student dormitory in 2007. The construction was completed in June 2008. In order to pass the inspection from the authorities in China and obtain the ownership certificates, the Company spent additional funds to install fire-fighting equipments in the building starting the second quarter of 2010. As of September 30, 2010, the installation of fire fighting equipments had been completed. At the same time, the Company obtained the ownership certificates with respect to the dormitory. The YuLerYuan Resort including the new student dormitory was leased for $22,037 (equivalent to RMB150,000) per month to the university nearby YuLerYuan Resort and this agreement was renewed on March 1, 2010, and was extended to February 28th, 2011. 17 As of September 30, 2010 and December 31, 2009, Investment Properties consisted of the following September30, 2010 December31, 2009 Estimated Life (Unaudited) (Audited) Depreciation Properties: Buildings and improvements 28 $ $ Student dormitory 30 Machinery and equipments 5 Subtotal Less: Accumulated depreciation Total depreciation properties Amortization Property: Land use right 40 Less: Accumulated amortization Total amortization properties Total Investment Properties, Net $ $ For the nine months ended September 30, 2010 and 2009, depreciation and amortization expenses for these investment entertainment facilities amounted to $89,310 and $88,973 respectively. The amortization expenses of land use right for the next five years are as follows: For the Quarter Ending September 30, Amount $ 18 INVESTMENT – AT COST On June 28, 2005, the Company purchased a 12% equity interest of Shaanxi DeRong Technology Information Development Co. Ltd. (“DeRong”), a PRC corporation, for $2,092,313 (equivalent to RMB 14 million). DeRong owns a cork tree forest plantation in China. The investment is long term and is stated at cost. INTANGIBLE ASSETS-NET During the quarter ended June30, 2008, the Company acquired ownership of three patent rights from its major stockholder and Chairman, Mr.Fang She Zhang for no consideration. These three patent rights are used as part of a vital technique for the production of the Company’s products. The application and filing costs of these three patent rights were $4,231 (equivalent to RMB28,800). As of September 30, 2010 and December 31, 2009, intangible assets, less accumulated amortization consisted of the following: September30, 2010 December31, 2009 (Unaudited) (Audited) Intangible assets $ $ Less: Accumulated amortization Total $ $ For the nine months ended September 30, 2010 and 2009, amortization expense amounted to $240 and $238 respectively. The amortization expenses for the next five years are as follows: For the Quarter Ending September 30, Amount $ 19 LOAN PAYABLE Loan payable as of September 30, 2010 and December 31, 2009 consisted of the following: September30, 2010 December31, 2009 (Unaudited) (Audited) Commencing September 24, 2009, the Company borrowed certain short-term loans from Mr. Yang Liu, an unrelated party. These short-term loans were in amounts of RMB1.47 million (equivalent to $215,321) as of December 31, 2009. The interest rate of these loans is 7.4% per year, and the term of the debt was from September 24, 2009 till September 24, 2010. The Company only repaid this short-term loans in the first quarter of 2010 $
